“J

]

 

  
    

1

 

 

CLINTON STREET

September 18, 2020

Judge D’ Agostino
U.S. District Court

Re: Debra Henderson
John Henderson
Boom Media LLC

Case No.: 5:19-CV-1310

To Whom It May Concern

WATERTOWN,

N Y

13601

19-cv-01310-MAD-ATB Document 33 Filed 09/21/20 Page 1of3

Watertown Savings B

  
   

US, DISTRICT COURT - ND. OF N.Y
FIL |

AT____ O'CLOCK

 

   

John M, Domurad, Clerk - Albany

Please be advised, in regards to the Writ of Execution we received from your office on
September 18, 2020, the above referenced individual/business has no open accounts.

If you have any questions, please feel free to contact me at: (315)788-7100 ext. 7241

Sincerely,

fier plexi re—~

Karen Denner

Legal Department Processor

   

a

315.788.7100
Toc Team nner ser Ry RUE 2 : Us Lu, age | Of-..
Case 5:19-cv-01310-MAD-ATB Document 33. Filed 09/21/50 B&gé 2 Ss

WRIT OF EXECUTION

 

DISTRICT

United States District Court Northern District of New York, Albany Division

 

 

 

TO THE MARSHAL OF:

Northern District of New York, Albany Division

 

 

YOU ARE HEREBY COMMANDED, that of the goods and chattels, lands and tenements in your district belonging to:

 

MME Debra Henderson, with a physical address of 23891, N.Y.S. Routelf 342, Watertown, NY 13601-5161:

John Henderson, with a physical address of 1002 Courtland Lane, Archdale, NC 27263; and
Boom Media LLC, with a former business address of 1002 Courtland Lane, Archdale, NC 27263.

 

you cause to be made and levied as well a certain debt of:

 

DOLLAR AMOUNT
Judgment in the amount of $3,333,000.00 in favor of the plaintiffs, DISH

Network L.L.C. and NagraStar LLC

Date of Judgment: May 19,2020 Case No.: 5:19-CV-1310 (MAD/ATB)

 

 

In the United States District Courtforthe Northern District of New York
before the Judge of the said Court by the consideration of the same Judge lately recovered against the said,

Debra Henderson, John Henderson and Boom Media LLC

 

- and also the costs that may accrue under this writ.

And that you have above listed moneys at the place and date listed below; and that you bring this writ with you.

 

 

 

 

PLACE DISTRICT
U.S. District Court, James T. Foley U.S. .,- wae
Courthouse 445 Broadway, Suite 509 Northem District of New York, Albany Division
“CITY DATE
Albany, NY 12207 4,7 _f September 10, 2020
* LUE _ Dill , P
pe tS

Witness the Honorable 7 744° ©7 Z”
U.S. District Jugige

 

(Uniled States Jucge)

 

DATE CLERK OF COURT

 

 

  
 

 

 

 

 

September 10, 2020 John M. Domurad, Clerk
FER
#2 BY) DEPUTY CLERK
he bra ( oe
Gokefco s/Britney Norton
RETURN
DATE RECEIVED DATE OF EXECUTION OF WRIT

 

This writ was received and executed.

 

 

U.S MARSHAL (BY) DEPUTY MARSHAL

 

 

 
Case 5:19-cv-01310-MAD-ATB Document 33 Filed 09/21/20 Page 3 of 3

. . SYRACUSE NY 130
SV Watertown Savings Bank # niece US. POSTAGE 99 PITNEY BOWES
7 goa 18 SEP 2020 PM 3 Light oi (Fue es

www.watertownsavingsbank.com i
et 2p 960 $ 000:50°
PiebeE 9901397406 SEP. 18 2020

 
 
 

  

 

     

 

  

 

 

 

TIT CLINTON STREET - WATERTOWN, NY 13601 315.788.7100

 

 

U.S. DISTRICT COURT
JOHN M. DOMURAD, CLERK

 

 

 

_ JUDGE D'AGOSTINO
U.S. DISTRICT COURT
445 BROADWAY SUITE 509
ALBANY, NY 12207

SEP fs. 2099

 

 

 

re CT PE \
rele Ase

E hae “aca? a v

a;
OO

 

 

 
